September 24, 2004


Mr. Rance L. Craft
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548

Mr. James C. Harrington
Texas Civil Rights Project
1405 Montopolis Dr.
Austin, TX 78741-3438
Mr. Douglas C. Young
Scanlan Buckle & Young, P.C.
602 West 11th Street
Austin, TX 78701-2099

Mr. James C. Harrington
Texas Civil Rights Project
1405 Montopolis Dr.
Austin, TX 78741-3438

RE:   Case Number:  03-0041
      Court of Appeals Number:  03-00-00744-CV
      Trial Court Number:  98-05052

Style:      TEXAS DEPARTMENT OF TRANSPORTATION, MICHAEL W. BEHRENS, ROBERT
      L. NICHOLS, JOHN W. JOHNSON AND RIC WILLIAMSON
      v.
      CITY OF SUNSET VALLEY, TERRANCE R. COWAN, AND DONALD HURWITZ

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Amalia               |
|   |Rodriguez-Mendoza        |
|   |Ms. Diane O'Neal         |